Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because applicant’s amendment required new grounds of rejection.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As set forth in claim 1, the description of the apertures as being “unobstructed” was not set forth in the application as originally filed and as such is new matter. Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hardy (US 2011/0010964).
	Hardy teaches the footwear device (running shoe 100; figures 1- 7) as claimed including an outer sock (sock liner 200) having a toe area (front region 219) and an opposing heel area (heel portion 221) and a bottom surface, wherein the outer sock consists of a knitted or woven material (sock liner 200 is knitted; paragraph [0036]); and an anatomical sole (base 224 of upper 202 which includes raised arch support as shown in figures 2, 5, 6) —attached to an external bottom surface of the outer sock (sock liner 200 is attached to upper 202 at front region 219 which is on bottom surface of sock liner 200 as shown in figure 2; paragraph [0030]), wherein the anatomical sole includes a raised arch support (base 224 includes arched support as shown in figures 2, 5, 6) and comprises a plurality of unobstructed apertures extending from a top surface of the anatomical sole through to a bottom surface of the anatomical sole (base unobstructed is new matter, Hardy’s apertures (240) are unobstructed at least when the detachable pads are removed. Regarding claim 3, Hardy discloses the footwear device of claim 1, and further discloses wherein at least a portion of the plurality of apertures have unequal length (front holes 240 in figure 2 have longer lengths than rear holes 240 as shown), width, and/or depth dimensions. Regarding claim 5, Hardy discloses the footwear device of claim 1, and further discloses wherein a front region of the anatomical sole contains more apertures than a rear region of the anatomical sole (front region shown in figure 6 contains one more row of apertures 240 than rear region as shown). Regarding claim 6, Hardy discloses the footwear device of claim 1, and further discloses wherein the anatomical sole has a non-uniform thickness (base 224 containing apertures 240 has non-uniform thickness, with minimum thickness at arch support, as shown in figure 6). Regarding claim 7, Hardy discloses the footwear device of claim 1, and further discloses wherein the anatomical sole wraps around at least a portion of the heel area of the outer sock (base 224 attaches to sock liner 200 and includes heel region which curves upward in back as shown in figure 6, i.e. wraps around at least a portion of heel portion 221 of sock liner 200). Regarding claim 8, Hardy discloses the footwear device of claim 1, and further discloses wherein the anatomical sole curves upward on a medial side and on a lateral side (base 224 of frame 222 curves upward on both right and left sides in figure 3 as shown). Regarding claim 10, Hardy discloses the footwear device of claim 1, and further discloses wherein the anatomical sole is attached to the outer sock without any adhesive (frame 222 which includes base 224 is attached to upper support member 210 of sock liner 200 with a rim-seal similar to that found with Tupperware plastic containers, i.e., without any adhesive; paragraph [0031]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy.
	Hardy discloses the footwear device of claim 1. Although Hardy does not disclose wherein at least a portion of the plurality of apertures have a diamond-shaped cross-section, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from different shaped apertures including diamond shaped apertures in order to modify the apertures so that at least a portion of Hardy's apertures have diamond-shaped cross-sections in order to optimize the aesthetic appeal sole and since, so long as they are capable of connecting to outsoles (Hardy; paragraph [0030)), the shape is not significant to the function of the apertures and a change of shape of an element involves only routine skill in the art.

Claims 1, 12-14, 18-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lien (US 2019/0044985) in view of Gibson (US 207/0204482).
	Lien discloses a footwear device (integrally formed shoe; figures 1-5; paragraph [0024]) comprising: an outer sock (surface sock body 20) having a toe area (including toe area 
in figure 4 which corresponds to preform 5,b in figure 5; figures 4, 5; paragraphs [0024], [0026]) includes a raised arch support region (polymer preform 5,b in figure 5 includes raised region corresponding to arch in foot as shown) and comprises a plurality of apertures
extending from a top surface of the anatomical sole through to a bottom surface of the anatomical sole (and polymer preform 4,a in figure 4 includes holes g to permit passage of gases therethrough, i.e. holes g extend from inner surface b to lower outer surface of
pre-form a; paragraph (0031]). In order to improve the comfort of Lien’s footwear device, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lien’s anatomical sole to include Gibson's raised arch support region and plurality of
apertures since Gibson discloses a process that optimizes comfort and ergonomics (paragraph [0010]) and that the plurality of apertures permits passage of gases therethrough, which helps ventilate the wearer's feet while providing anti-bacterial and moisture wicking properties (paragraph [0024)). Regarding claim 12, Lien and Gibson, in combination, disclose the footwear device of claim 1. Lien further discloses comprising an inner sock (lining sock body 10) formed 
within hollow mold 40 which covers both toe areas as shown in figure 2, i.e. toe areas of lining sock body 10 and surface sock body 20 are fastened together; paragraph [0030)). Regarding claim 13, Lien and Gibson, in combination, disclose the footwear device of claim 12. Lien further discloses wherein a heel area of the inner sock is fastened to the heel area of the outer sock (lining sock body 10 and surface sock body 20 are bonded to form second sock body by melting yarns from each together by hollow mold 40 which covers both heel areas as shown in figure 2, i.e. heel areas of lining sock body 10 and surface sock body 20 are fastened together; paragraph [0030)). Regarding claim 14, Lien and Gibson, in combination, disclose the footwear device of claim 13. Lien further discloses fastening the toe area of the inner sock to the toe area of the outer sock and fastening the heel area of the inner sock to the heel area of the outer sock (tining sock body 10 and surface sock body 20 are bonded to form second sock body by melting yarns from each together with hollow mold 40 which covers both toe and heel areas, i.e. both toe and heel areas of lining sock body 10 and surface sock body 20 are fastened together; paragraph [0030]). Lien does not further disclose wherein an adhesive is used to fasten the toe area of the inner sock to the toe area of the outer sock and to fasten the heel area of the inner sock to the heel area of the outer sock. Gibson discloses wherein an adhesive is used (between laminations of various materials at interfaces of textile structures adhesive layers are often employed; paragraph [0023)). In order to bond Lien's inner and outer socks together (Lien; .






4 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Nike (US 2015/0245686).

	Hardy discloses the footwear device of claim 1. Hardy further discloses wherein apertures in an arch region of the anatomical sole (first apertures 240 on either side of arch support shown in figure 6) have a depth (have depth shown in figure 6). Hardy does not further disclose wherein the apertures have a depth greater than apertures in another region of the anatomical sole. Nike discloses wherein apertures in a region of an anatomical sole (through holes disposed in thicker portions of midsole component 122; paragraph [0067}) have a depth greater than apertures in another region of the anatomical sole (differ in depth according to thickness of portion of midsole component 122 where each through hole is located, i.e. are deeper at thickest portion of midsole 122; paragraph [0067}). In order to allow runners to customize Hardy's footwear device even further in order to avoid wearing the wrong type of footwear device that will lead to painful shins or joints (Hardy; paragraph [0033]), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hardy's anatomical sole to have Nike's varying thickness, with greater thickness in the arch region,   such that apertures in the arch regions of the have a depth greater than apertures in other regions, since Nike discloses that apertures may be used in areas where maximum expansion is sought, which allows for more traction and flexibility (Nike paragraphs [0071], [0072]. Furthermore it would have been obvious to vary the thickness of Hardy’s anatomical sole such that the arch region is the thickest since this corresponds to the general shape of the human foot. 


Claim 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Gibson.
	Hardy discloses the footwear device of claim 1. Hardy does not further disclose wherein an adhesive joins the outer sock to the anatomical sole. Gibson discloses wherein an adhesive joins an outer sock to an anatomical sole (adhesive is coated on both inner surface b of polymer pre-form a in figure 4 and sole of bootie envelope for adhesion; paragraphs [0024], [0026], [0028] — Note spacer c is optional or can be already combined with bottom surface of bootie envelope). In order to attach Hardy's outer sock to the anatomical sole (Hardy; paragraph [0030]) with greater securement, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hardy's footwear device to include Gibson’s adhesive which joins the outer sock to the anatomical sole, since Gibson discloses that adhesive retains integrity during molding processes and can be selectively used in specific locations (Gibson; paragraph [0024]); furthermore, adhesive is frequently used to join elements of footwear devices together. Regarding claim 16, Hardy discloses the footwear device of claim 1. Hardy does not further disclose comprising a waterproof membrane positioned between the outer sock and the anatomical sole and extending from the toe area to the heel area. Gibson discloses a waterproof membrane (polymer film layer b in figure 10 is engineered to be impermeable to water; paragraph [0023)) positioned between an outer sock and an anatomical sole (and is between bootie envelope supported on mandrel a in figure 10 and pre-form, designated as d in figure 10, as shown; paragraphs [0023], [0026}) and extending from a toe . 




11 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Flagship (US 2015/0181979).
	Hardy discloses the footwear device of claim 1. Hardy does not further disclose wherein the outer sock is knitted to include a region with increased compression relative to other regions of the outer sock and the region with increased compression is located on a bottom middle surface of the outer sock, extending from a medial side to a lateral side of the outer sock. Flagship discloses wherein an outer sock is knitted to include a region with increased compression relative to other regions of the outer sock (sock 10 incorporates compression zone 30 which, due to knit structure, exerts intensified targeted compression force which is substantially greater than compression force applied in other directly adjacent areas; figures 1-4; paragraphs [0018], [0041}) and the region with increased compression is located on a bottom middle surface of the outer sock (and is located on bottom surface between left and right ends of sock 10 in figure 1 as shown). In order to improve comfort and fit of Hardy's outer sock, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hardy's outer sock to include Flagship's region of increased compression, and expand it such that it extends from the medial side to lateral side of the outer sock, since Flagship discloses that the region with increased compression locks the outer sock in position on the wearer while having improved fit and comfort (Flagship; paragraph {0001]); furthermore, it would have been obvious to extend Flagship's region with increased compression from the medial to lateral sides of the outer sock since doing so can improve fit over a wider area and only require increasing the size of the region.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Gibson and further in view of Williams (US 5,483,703).
	Lien and Gibson, in combination, disclose the footwear device of claim 12. Lien does not further disclose comprising a cushion layer positioned between the outer sock and the inner sock and extending from the toe area to the heel area. Williams discloses a cushion layer (bladder 12; figures 1-4) positioned between an outer sock and an inner sock (positioned between outer sock 22 and inner sock 20 as shown) and extending from the toe area to the heel area (and including foot portion 14 which extends from toe portion as shown in figure 4 up to leg portion as shown in figure 1, i.e. from toe portion through heel portion). In order to improve the comfort of Lien’s footwear device, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lien's footwear device to include Williams's cushion layer positioned between the inner and outer socks, since Williams discloses that the cushion layer provides comfort while allowing water vapor due to perspiration to transpire through the article and preventing water form external sources from reaching the wearer’s extremities (Williams; column 1, lines 49-55). 





21 is rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Gibson and further in view of Flagship.
	Lien and Gibson, in combination, disclose the footwear device of claim 18. Lien does not further disclose wherein the outer sock is knitted to include a region with increased compression relative to other regions of the outer sock and the region with increased compression is located on a bottom middle surface of the outer sock, extending from a medial side to a lateral side of the outer sock. Flagship discloses wherein an outer sock is knitted to include a region with increased compression relative to other regions of the outer sock (sock 10 incorporates compression zone 30 which, due to knit structure, exerts intensified targeted compression force which is substantially greater than compression force applied in other directly adjacent areas; figures 1-4; paragraphs [0018], [0041]) and the region with increased compression is located on a bottom middle surface of the outer sock (and is located on bottom surface between left and right ends of sock 10 in figure 1 as shown). in order to improve comfort and fit of Lien’s outer sock, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lien’s outer sock to include Flagship's region of increased compression, and expand it such that it extends from the medial side to lateral side of the outer sock, since Flagship discloses that the region with increased compression locks the outer sock in position on the wearer while having improved fit and comfort (Flagship; paragraph (0001)); furthermore, it would have been obvious to extend Flagship's region with increased compression from the medial to lateral sides of the outer sock since doing so can improve fit over a wider area and only require increasing the size of the region.

24 is rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Gibson and further in view of Sockwa (US 2015/0230546).
	Lien and Gibson, in combination, disclose the method of claim 22. Lien further discloses wherein the outer knitted sock is positioned on a mold. (external fixing mold 50 molds second sock body comprising surface sock body 20 and lining sock body 10 into third sock body; paragraphs [0027], [0030], [0032]). Lien does not further disclose direct molding the anatomical sole onto the outer knitted sock while the outer knitted sock is positioned on the mold. Sockwa discloses direct molding a sole onto a sock (lower 18 is directly molded to upper 14 to form shoe and sock hybrid with textile upper 14, i.e. upper 14 comprises a sock; figures 1-3; paragraphs [0010], [0030], [0041]) while the sock is positioned on a mold (with upper placed onto mold tool after mold cavity is formed; paragraphs [0040], (0041}). In order to directly bond Lien’s anatomical soul to the outer knitted sock (Lien; paragraph (0024)) while improving
durability and flexibility of the footwear device, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lien's method to include direct molding the anatomical sole onto the outer knitted sock while the outer knitted sock is positioned on the mod, since Sockwa discloses that doing so enhances the flexibility, durability, and/or minimalist approach to creating footwear devices (Sockwa; paragraph [0030)).




25 is rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Gibson and further in view of Adidas (EP 3 155 917)
	Lien and Gibson, in combination, disclose the method of claim 22. Lien does not further disclose comprising 3-D printing the anatomical sole based on measurements from a foot scan. Adidas discloses 3D printing an anatomical sole (lattice structure 400 for a sole is fabricated as explained in reference to previous figures including by additive manufacturing; paragraphs [0072], [0096]; figure 4) based on measurements from a foot scan (with arrangement and grouping of cell sites 490 of lattice structure 400 carried out corresponding to three-dimensional scan of a foot; paragraph [0100]). In order to improve the safety and comfort of Lien’s footwear device for different wearers, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lien’s method to include 3D printing the anatomical sole based on measurements from a foot scan, as disclosed by Adidas, since Adidas
discloses that doing so allows the anatomical sole to customized as needed to provide lateral stability for lateral sports such as basketball, while adapting the sole for different shoe sizes such that the same mechanical properties may be provided (Adidas; paragraph [0100]).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Gibson and further in view of Woodson (US 5,157,791).
	Lien and Gibson, in combination, disclose the method of claim 22. Lien does not further disclose comprising knitting the inner sock concurrently with the outer sock using a circular knitting technique. Woodson discloses knitting an inner sock concurrently with an outer .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danny Worrell whose telephone number is (571)272-4997.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw